Citation Nr: 1809104	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  11-27 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Leann R. Baker, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Daniels, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from November 1973 to March 1974, and served on active duty from September 1975 to April 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In December 2011, the Veteran testified before a decision review officer (DRO) at an RO hearing and in May 2014, he testified before a Veterans Law Judge via videoconference.  Transcripts of these hearings are of record.  

This claim was previously before the Board in July 2016, at which time it was remanded for additional development.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the July 2016 remand, the Board indicated that remand was necessary for an opinion on the impact of the Veteran's service-connected disabilities on his ability to work.  The Veteran received a VA examination for his service-connected posttraumatic stress disorder (PTSD) in December 2016, and the examiner did not opine on its functional effects on the Veteran.  Rather, the examiner questioned whether service-connection for PTSD should be in effect.  The Board errs when it fails to ensure substantial compliance with a Board remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (Board remand confers a right on a claimant to compliance with the remand order); see also Dyment v. West, 13 Vet.App. 141, 147 (1999) (clarifying that substantial[]" compliance with Board remand is required).  Where the Board fails to ensure substantial compliance, remand is appropriate.  Stegall, 11 Vet. App. at 271.  

Accordingly, the case is REMANDED for the following action:

1.  Have an appropriate examiner other than the examiner who performed the December 2016 examination provide an addendum opinion on the impact, if any, that the Veteran's service-connected PTSD has on his ability to perform ordinary activity

The examiner is asked to opine on the nature and extent of the social and industrial impairment attributable to the service-connected PTSD.

In doing so, the examiner should take into consideration the Veteran's level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

Any opinion should be reconciled with all evidence of record.  A complete rationale for any opinion expressed and conclusion reached should be set forth.

2.  When the development requested has been completed, readjudicate the claims for TDIU.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


